DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
All of the present drawings have reference numbers, lines, and figures that are hand written and drawn, which are not sufficiently dense and dark, and uniformly thick and well-defined.  
MPEP 37 C.F.R. 1.84(l)
(l)     Character of lines, numbers, and letters.  All drawings must be made by a process, which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.

Claim Objections
Claim 36 objected to because of the following informalities:  In claim 36 line 3, the phrase “first EESD” should read --first electrochemical energy storage device (EESD)--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-22 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (11,241,548) in view of Cornelius et al. (2016/0359207).
With regard to claim 19, Qiu teaches, as shown in figures 1-2 and taught in column 6 lines 33-57: “An aerosol-generating system 100, comprising: an electrically operated aerosol-generating element 20; a first electrochemical energy storage device (EESD) 33 configured to supply electrical power to the aerosol-generating element 20”.
Qiu does not teach: “and an EESD temperature control system comprising at least one temperature sensor positioned to sense a temperature of the first EESD and an electrical heater configured to heat the first EESD, wherein the EESD temperature control system operates the electrical heater dependent on an output from the at least one temperature sensor”.
In the same field of endeavor before the effective filing date of the claimed invention, Cornelius teaches, as shown in figure 3 and taught in paragraphs 60-61: “and an EESD temperature control system 315 and 318 comprising at least one temperature sensor 317 positioned to sense a temperature of the first EESD 311 and an electrical heater 320 configured to heat the first EESD 311, wherein the EESD temperature control system operates the 

With regard to claim 20, Qiu as modified by Cornelius teaches: “The aerosol-generating system according to claim 19”, as shown above.
Qiu also teaches, as shown in figures 1-2: “further comprising a handheld aerosol-generating device 100, wherein the handheld aerosol-generating device 100 comprises the aerosol-generating element 20, the first EESD 33, and the EESD temperature control system 31”.

With regard to claim 21, Qiu as modified by Cornelius teaches: “The aerosol-generating system according to claim 20”, as shown above.
Qiu also teaches, as shown in figures 1-2 and taught in column 6 lines 33-57: “wherein the EESD temperature control system 31 is connected to, or integral with, a power controller configured to control a supply of electrical power from the first EESD 33 to the aerosol-generating element 20, and  wherein the power controller is configured to prevent the supply of power from the first EESD 33 to the aerosol-generating element 20 dependent on an output from the at least one temperature sensor 11”.


Cornelius also teaches, as shown in figure 3 and taught in paragraphs 60-61: “wherein the first EESD 311 has electrical terminals, and wherein the EESD temperature control system is connected to the first EESD terminals so that the electrical heater 320 can be powered by the first EESD 311”, since it is inherent that the EESD is electrically connected to the EESD temperature control system in order for the EESD control system to control the power to the heater.  

With regard to claim 36, Qiu teaches, as shown in figures 1-2 and taught in column 6 lines 33-57: “A method of controlling operation of an electrically operated aerosol-generating device 100 comprising an electrically operated aerosol-generating element 20; a first EESD 33 configured to supply electrical power to the aerosol-generating element 20; and an   EESD temperature control system 31 comprising at least one temperature sensor 11… and preventing a supply of power from the first EESD 311 to the electrically operated aerosol-generating element 20 until the output of the at least one temperature sensor 11 is equal to or above a second threshold”.
Qiu does not teach the temperature sensor: “positioned to sense a temperature of the first EESD and an electrical heater configured to heat the first EESD, the method comprising: monitoring an output of the at least one temperature sensor and operating the electrical heater if the output of the at least one temperature sensor is below a first threshold”.  
.

Claim 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (11,241,548) in view of Cornelius et al. (2016/0359207) and Memari et al. (2015/0245668).
With regard to claim 23, Qiu teaches: “The aerosol-generating system according to claim 19”, as shown above.
Neither Qiu nor Cornelius teach: “further comprising: an aerosol-generating device; and an accessory comprising an accessory EESD, wherein the aerosol-generating device and the accessory are configured to be electrically connected, and wherein the aerosol-generating system is configured to allow the accessory EESD to supply power to the electrical heater when the aerosol-generating device and the accessory are electrically connected”.
In the same field of endeavor before the effective filing date of the claimed invention, Memari teaches, as shown in figure 7: “further comprising: an aerosol-generating device 1; and an accessory 100 comprising an accessory EESD 68, wherein the aerosol-generating device 1 

With regard to claim 27, Qiu as modified by Cornelius and Memari teaches: “The aerosol-generating system according to claim 23”, as shown above.
Memari also teaches, as shown in figure 7 and taught in paragraph 321: “wherein the accessory 100 is a portable charger, and wherein the aerosol-generating system is further configured to allow charging of the first EESD from the accessory EESD 68”.

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (11,241,548) in view of Cornelius et al. (2016/0359207) and Oo (JPH09147813A).
With regard to claim 32, Qiu as modified by Cornelius teaches: “The aerosol-generating system according to claim 19”, as shown above.
Neither Qiu nor Cornelius teach: “further comprising thermal insulation surrounding the first EESD”.	In the same field of endeavor before the effective filing date of the claimed invention, Oo teaches, as shown in figures 2-3: “further comprising thermal insulation B4 surrounding the 

With regard to claim 33, Qiu as modified by Oo teaches: “The aerosol-generating system according to claim 32”, as shown above.
Oo also teaches, as shown in figures 2-3: “wherein the thermal insulation B4 comprises an infrared reflective layer”.
Allowable Subject Matter
Claims 24-26, 28-31, and 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831